Motion to Withdraw Granted, Affirmed and Memorandum Opinion filed June 21,
2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-12-00070-CR
                                     ____________

                         WILLIAM CODY EATON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 411th District Court
                                 Polk County, Texas
                            Trial Court Cause No. 21,510


                             MEMORANDUM OPINION

       Appellant entered a plea of guilty to being a felon unlawfully in possession of a
firearm. On January 4, 2012, the trial court sentenced appellant to confinement for seven
years in the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Counsel provided appellant
with a copy of the appellate record and advised him of the right to file a pro se response.
See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than sixty days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2